Title: Thomas Jefferson to Josiah Meigs, 16 March 1815
From: Jefferson, Thomas
To: Meigs, Josiah


          Dr Sir Monticello  Mar. 16. 15.
          Your F favor of Feb. 15. has been recieved and I cordially con reciprocate your congratulns on the great events which have taken place in the South, and the peace which has followed them. the latter, altho’ desired is rendered infinitely th more acceptable by the former, which indeed was necessary to impress on both parties a just idea of the bravery of both: but most especially to let England see she can gain nothing of us by war. I hope her government will now have the wisdom as well as justice, by a satisfactory provision against the impressment of our citizens, to convert this into a permanent peace what is really but a truce without that provision. still her loss by the war will be incalculable, as it has planted all the important manufactures so firmly in our soil as never again to be eradicated. I am confident that two thirds of the articles we formerly took from England, will now be prod furnished among ourselves. we shall hardly again send our cotton to England to be spun, woven & returned to be worn by us. for our own wearing.
          I am particularly to thank you for the kind expressions of your letter towards myself and of for the opportunity it gives me of assuring you of the friendly interest I take in your happiness and success. this pleasure will be greatly increased if an opportunity should be afforded me of doing it in person should your passage thro’ this part of our country  permit me to see you here in the course of the ensuing summer as your letter flatters me. with this assurance be pleased to accept that of my friendly esteem & respect
          Th: Jefferson
        